Case 2:18-cr-00101-GEKP Document 278 Filed 06/03/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
V. :
MEHDI NIKPARVAR-FARD ; No. 18-101-1
AVROM BROWN : -3
LORETTA BROWN : -4
FREDERICK REICHLE : -5
MITCHELL WHITE : -6
JASON DILLINGER : -7
DEBRA CORTEZ : -8
WILLIAM DEMEDIO : -9
NEIL CUTLER : -11
SAMANTHA HOLLIS : -12
ORDER

AND NOW, this 2nd day of June, 2021, upon consideration of Defendant
Samantha Hollis’s Motion to Continue Current Trial Date (Doc. No. 273), and in accordance
with Standing Order of Chief Judge Juan R. Sanchez dated March 30, 2021, In Re: Eleventh
Extension of Adjustments to Court Operations Due to the Exigent Circumstances Created by
COVID-19, the Court finds, pursuant to 18 U.S.C. § 3161 (h)(7)(A), that (1) the above action
cannot proceed to trial as previously scheduled and should be continued because the failure to
continue the trial date would likely make such proceeding impossible or would result in a
miscarriage of justice; and, therefore, (2) the ends of justice served by this continuance outweigh
the other interests of the public and the defendant in a speedy trial commencing on the date
previously set.

Accordingly, it is hereby ORDERED that the trial in this matter as to all

remaining defendants is CONTINUED to October 4, 2021. The period from the date of this
Case 2:18-cr-00101-GEKP Document 278 Filed 06/03/21 Page 2 of 2

Order to the next trial date shall be EXCLUDED from all computations of time under the
Speedy Trial Act, 18 U.S.C. § 3161.
IT IS FURTHER ORDERED that two weeks prior to the trial date, the parties for such

date shall file and serve the following:

a. Proposed jury voir dire questions

b. Proposed jury instructions with citation of authority for each
instruction (ONE (1) instruction PER PAGE). Ifa model jury instruction taken, for instance,
from the published Third Circuit Model Instructions or from O’ Malley, Grenig & Lee, Federal
Jury Practice and Instructions, or Sand, Modern Federal Jury Instructions, is submitted, the
parties shall state whether the proposed jury instruction is unchanged or modified from the
standard text form. If a party modifies a model jury instruction, the modification shall be set
forth in the following manner with additions underlined and deletions placed in brackets;

c. Proposed verdict slip;

d. Trial memorandum; and,

e. Copies of all materials identified in sub-paragraphs a through e above
shall be served on the other parties and on the Court (Chambers, Room 10613) when the

originals are filed.

   
 

E.K. PRATTER
ited States District Judge
